DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
As noted by Applicant, claim 17 has been canceled. However, there is currently a claim present labeled as “claim 17.” Applicant is reminded that when a claim is canceled, the remaining claims retain their original claim numbers, and a newly presented claim, such as in the instant amended, should be numbered with the number next following the highest numbered claim previously presented. Therefore, the currently pending claims “17-27” must be renumbered as “18-28.” The claim numbers cited in the rejections will refer to the previous, correct numbering.  
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
Claims 1-5, 9-14 and 18-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vignaes et al (WO 2016/066174).

The reference is silent regarding the FUT2 secretor status of the patients. However, both secretors and non-secretors would fall within the disclosed to patient population to be treated. The treatment of the required patient population in the recited manner would result in reducing the risk of relapse, as recited in the preamble. 
Applicant’s arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Vignaes does not exclude treatment of patients who are receiving a corticosteroid, so that the reference does not defeat novelty. This is not found to be persuasive. The reference suggests that another drug may be administered. However, it does not require any other drug to be administered, and if another drug is administered, it is not required to be a corticosteroid. 

Claims 1-14 and 18-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vignaes et al (WO 2016/066174) with Newburg et al (US 2012/0294840) and Mooiweer et al (J. Crohn’s and Colitis, 2015) to support inherency.
Vignaes discloses the method discussed above. The reference teaches that the treatment results in downregulation of pro-inflammatory cytokines. See Examples. The reference is silent regarding increased abundance of intestinal microbes that produce short-chain fatty acids or the decrease in production of calprotectin.
Newburg teaches that the administration of 2’-FL results in the attenuation of inflammation and the enhanced growth of commensal microbes, such as Bifidobacteria, etc. The reference suggests the administration of this product for the treatment of IBD. See paragraphs [0014]-[0016]. The reference further discloses that the 2’-FL is fermented by the gut flora, resulting in the production of short-chain fatty acids. Mooiweer teaches that calprotectin is a biomarker for inflammation in UC and CD. See Section 1. 
Although Vignaes is silent regarding the effects recited in claims 6-8, in view of Newburg and Mooiweer, it would appear that these effects would be accomplished by the administration of 2’-FL to the patient population disclosed by this reference. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, and it is administered to the recited patient population, the properties Applicant discloses and/or claims are necessarily present.
Applicant’s arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
Applicant reiterates the position that Vignaes does not anticipate the claims. This is not found to be persuasive, as addressed above. 

Claim Rejections - 35 USC § 103
Claims 1-14 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vignaes et al (WO 2016/066174). 
Vignaes teaches as set forth above. The reference further suggests dosage levels starting with 10 mg/day. The reference does not exemplify a dosage with in the recited ranges. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to carry out the as described by the reference as set forth above. It would be further within the scope of the artisan to optimize the dosage within the range set forth by the reference by routine experimentation. Applicant has not demonstrated that any criticality lies with the recited dosages.  
Applicant’s arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
Applicant reiterates that Vignaes notes that corticosteroids are commonly used in treatment of IBD and “explicitly teaches co-use of compositions comprising 2’-FL and corticosteroids.” This is not found to be persuasive. As above, Vignaes teaches the administration of 2’-FL alone or in combination with another drug. The Vignaes method does not require the addition of another drug. 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vignaes et al (WO 2016/066174) in view of Oliveira et al (Health, 2014). 
Vignaes teaches as set forth above. The reference is silent regarding the fiber intake of the patient. 

It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer 2’-FL to IBD patients, including those having high or low fiber intake, to heal the intestinal mucosa. It is known that fiber intake varies amongst patients. That is, each patients has either high intake or low intake. Regardless, in the absence of unexpected results, it would be obvious to treat any patient within the population described by Vignaes, regardless of their fiber intake.   
Applicant’s arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicant adds no additional arguments not addressed above. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 


/LEIGH C MAIER/Primary Examiner, Art Unit 1623